Title: From Benjamin Franklin to Deborah Franklin, [c. 7 April 1759]
From: Franklin, Benjamin
To: Franklin, Deborah



c. April 7, 1759]
[First part missing] By the same I shall write to dear Precious, Cousin Debby, and some other Friends. I have now only to let you know what I have sent in these Ships. There are two or 3 Boxes; Mr. Neate shipt them, but I know not on board which Ship, as he has not sent me the Bills of Lading. They were shipt on board [the] Cornelia Capt. Smith two Boxes and a Leaden Case, mark’d BF No 1. 2. 3. The Contents are


A Parmesan Cheese, at 20d. per Pound cost [I believe this is put in a Box by itself, tho’ first cover’d with a Lead Case: If so there are 3 Boxes]
}
£7:10:6


In the square Box.




  Norden’s Egypt, 2 Vols. Folio, for Mr. Wright

4: 4:0





  A small Book of Husbandry, and Madam Maintenon’s Letters
}
for Do.




  0: 6:0


  New System of Husbandry, Fol. for Mr. Galloway

1:15:0


  Pamphlets for Mr. Norris and Mr. Galloway about [illegible]

  1: 1:0


  Cruels for Sally

0:16:10½


  Shoes 2 Pair for Debby Franklin

  1: 5:6


  Pins and Needles for Ditto

0:17:6½


  Piece of rich Tabby for Do. at 9s. per yard about

6:15:0




  Persian Lining for Do. 12 yards at 2s.

  1: 4:0


  Gloves for Do.

  1: 4:0


  Court Plaster for Sally

  0: 1:0


  2 Gilt Silver Cups, fit for nothing but to give Drams in to Indian Kings: They were struck off to me unexpectedly at an Auction
}
0:18:8


  A Candle Screen to save Debby’s Eyes

  0: 7:6


  Milton for I. Norris Esqr.

0:16:0


  Some Colliflour and Brocoliseed




  In the long Box




  1 lb. Sealing Wax for I. Norris Esqr.

  0: 7:6


  Arnold on Music for C. Cash 2 vols.

  0: 5:6


  Female Conduct for Sally, from her Brother

  0: 4:6


  2 Pieces of Ticks

  4: 0:0


  1 Piece of rich Pink and Green ¾ Sattin strip’d Lutestring, 15 Yards at 9s. Newest Fashion for Sally
}
6:15:0


  A Sponge for BF. put it in his Room

  0: 1:0


  A Barometer and a Thermometer for Mr. Hughes:

  3: 7:6


  Thermometer for C. Norris, Esqr. about 17s. but have mislaid the Acct[In margin, BF hand:] It is 18
}
0:17:0


  Ditto for James Wright

1:11:6


  2 Canvas Patterns in a Marble Case

  0: 6:9


  Newton’s Milton for B.F. put it in his Room

0:16:–


  Reading Glass and Labels for Mrs. Franklin

0:15:0


 The Reading Glass is set in Silver and Tortoise Shell; the Pattern pretty and I imagine the Glass may suit your Eyes: If not, you can present it to some Friend.

God be with you, my dear Child, and give us once more a happy Meeting. My Love to my dear Sally; for whose Recovery I am very thankful. My Duty to Mother, and Love to all our Relations and Friends. I am Your ever loving Husband
B Franklin
Per Pacquet I shall write to the Speaker, Mr. Galloway and Mr. Hughes.


P.S. April 11. I have now time to answer the rest of your Letters. I received no Gammons by Bolitho, and suppose they are to come by Cuzzins. All that I had before are gone; they were much admired: I have still a Piece of one of the Pieces of Beef from which we now and then get a Bit. I never receiv’d any Cranberry’s from Boston.
I think the old Present of Buckskins or best Buckskin Gloves would be acceptable to your Birmingham Friends. I wish you had sent some of them. I forwarded your Letter but have not since heard from them.
  My Love to Cousin Spofford: I forwarded her Letter in to the Country when I first came to England, but have forgot how or where it was directed.
  I received your Letter by Mr. North. I should have ask’d him to dine here with Capt. Bolitho, but found there was some Difference between them.
  I lament the Death of our Friend Mifflin! by all outward Appearances, one might have expected a long Life for a Man of his Constitution and Temperance, but there is no Dependance on Appearances.

I have receiv’d the State of Mr. Smith’s Account. There are some Mistakes in it, which I shall endeavour to get rectify’d when I see Mr. [remainder missing].

